DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed May 9, 2022, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 2 has been amended such that the peptide is conjugated to any location to the bilayer. However, the disclosure as originally filed only disclosed attachment of such peptides via a succinate moiety within the liposome bilayer (e.g., ¶ [0010] of the PGPub of the instant application). Therefore, claim 2 contains new matter. Claim 3 falls therewith as it is not clearly limited to the subject matter that was disclosed in the application as originally filed.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "said succinate" in line 2. There is insufficient antecedent basis for this limitation in the claim and therefore the claim is indefinite. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 10, 13 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Allon et al. (US 2015/0283078) in view of Yoshioka et al. (US 5,593,622), Schmidt et al. (US 5,817,334) and Song et al. (Drug Deliv, 2016; available online July 23, 2015). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 7, 2022 and those set forth herein.
Allon et al. discloses phosphatidic acid as a lipid suitable for use in the disclosed lipid structures (¶ [0031]). Claim 1 has been amended to require that the liposome has a negative zeta potential and Allon et al. discloses at ¶ [0074] that the inventive liposomes can have a zeta potential ranging from -10 mV to -200 mV with additional ranges and specific negative zeta potentials specified. The zeta potential is determined by the charges of the various lipids used to prepare the vesicles with phosphatidic acid imparting a negative charge while phosphatidyl choline is a zwitterionic lipid and the overall zeta potential can be made more negative by the inclusion of more of negatively charged lipids such as phosphatidic acid. Therefore, liposomes with such a feature were disclosed by the applied prior art.
Applicants traverse this rejection on the grounds that the combined cited art is silent with respect to the intrinsic negative surface charge as predetermined by the relatively high phosphatidic acid content. Schmidt and Song are irrelevant to the present invention as they do not teach or suggest using phosphatidic acid as part of a liposome. Allon and Yoshioka cannot be considered to guide a skilled artisan to the claimed invention as they are highly ambivalent with respect to phosphatidic acid and do not specifically disclose phosphatidic acid as an essential components as phosphatidic acid is recited among tens of other optional lipids. The cited art does not disclose or suggest a specific range of lipid concentration ranges. The instant application teaches a specific threshold molar concentration of 12 – 20 mol% as required for providing a negative surface charge to the liposomes. The criticality of the phosphatidic acid content is pointed out in the instant application, with a negative zeta potential being stated as greatly advantageous and enabling increased conjugation of the β-amyloid peptides or other targeting peptides. Example 5 shows increasing the PA lipid content up to 20% w/w or mol% had a dramatic positive impact on the stability and selectivity/efficacy of the liposomes. The compositions of the alleged prior art references are completely irrelevant as none of these references disclose or suggest a liposome with a phosphatidic acid content as in claim 1.
These arguments are unpersuasive. The primary reference Allon et al. discloses that the liposomes can have a negative zeta potential, which based on their knowledge and the disclosures of the various applied prior art documents, the person of ordinary skill would be aware that such a charge will be imparted by the inclusion of materials possessing a negative charge. While various lipids are disclosed as suitable for use as the vesicle forming lipids such as in ¶ [0031], phosphatidylcholine, phosphatidyl ethanolamine and sphingomyelin are zwitterionic lipids while phosphatidic acid and phosphatidyl inositol are negatively charged. That phosphatidic acid is not labeled an “essential” ingredient does not patentably distinguish the instant claims. Schmidt et al. discloses various molar ratios between cholesterol and phosphatidyl choline. Such a disclosure as well as the knowledge of the person of ordinary skill in the art renders obvious optimization of the amounts of the various lipids, particularly in light of the required negative zeta potential of some embodiments disclosed by Allon et al. Schmid and Song are not irrelevant as the presence of phosphatidic acid is disclosed by Allon et al. and Yoshioka et al. and therefore Schmid and Song need not teach such features. The data in the specification does not establish the criticality of the claimed range of 12 – 20 mol% phosphatidic acid. As shown in table 1, for the samples with the two highest mol% contained different amounts of cholesterol. As the amount of one lipid increases, the amount of the other ingredients must necessarily change but for the first two samples tested, the amount of cholesterol was maintained at 20 mol% but not for the two other samples so the relative amounts of phosphatidylcholine and cholesterol also changed. What the expected results are must be established, and that has not been done. No data for concentrations over 20 mol% have been presented and the surface potential becomes saturated such that the increases in surface charge with increasing amounts of anionic lipids level off at a certain point (e.g., Gilbile et al., Langmuir, 2019, abstract, p 15964). No standard deviation or error bars were given to determine if the differences between the 15.6 mol% and 18.2 mol% PA samples were in fact significant. No explanation to why such results do merely reflect saturation of the surface potential has been set forth. A high net negative charge is also associated with stability (see the discission of Gobbi et al. (Biomaterials, 2010) below for more information). The Examiner was unable to locate any data comparing the ability of the zeta potential to increase peptide ligand conjugation, which does not take place using phosphatidic acid but rather succinate moieties in lipids such as those recited in instant claim 3. Therefore the evidence in support of unexpected results does not outweigh the prima facie case of obviousness.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi et al. (Biomaterials, 2010) in view of Barenholz et al. (US 2007/0212403).
Gobbi et al. discloses liposome functionalized to target Aβ1-42 including those comprising the anionic phospholipid phosphatidic acid (PA; whole document, e.g., abstract). The compositions of the liposomes prepared and their zeta potential is shown in table 1, including liposomes comprising 1:1 molar ratio of sphingomyelin (SM) and cholesterol (chol) with 20 mol% PA, meaning that 40% SM and 40% chol were present in the prepared liposomes with a zeta potential of about -48 mV. The high net negative zeta-potential is predictive of good stability with the size being stable over long times, indicative of the ability to resist aggregation (p 6527, col 1, ¶ 1). Liposome exposing PA showed the highest binding to Aβ1-42 fibrils (e.g., figure 2). 
The presence of phosphatidylcholine in the liposomes is not disclosed.
Barenholz et al. discloses charged lipid assemblies, such as liposomes, as positive or negatively charged lipid assemblies show differential adhesion to healthy and diseased mucosa (whole document, e.g., abstract). Among the naturally occurring vesicle-forming lipids disclosed are the zwitterionic phospholipids phosphatidylcholines and sphingomyelins and the negatively charged phospholipids such as phosphatidic acids (¶ [0084]). The lipid assemblies may be combined with stabilizers such as cholesterol (¶ [0032]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to replace the zwitterionic SM in the liposomes of Gobbi et al. with the art recognized, functionally equivalent zwitterionic lipid phosphatidylcholine. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because both SM and PC are zwitterionic phospholipids that can be used to prepare liposomes and therefore are functional equivalents known in the art and an express suggestion to substitute one equivalent component for another is not necessary to render such a substitution obvious.

Claims 2, 3, 5 – 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi et al. and Barenholz et al. as applied to claims 1 and 15 above, and further in view of Allons et al. (US 2015/0283078) and Song et al. (Drug Deliv, 2016; available online July 23, 2015)
Gobbi et al. and Barenholz et al. are discussed above.
While Gobbi et al. mentions further investigation to functionalize liposomes with imaging probes and ligands to allow for blood brain barrier (BBB) passage (p 6528, col 1), no compositions with such probes or ligands was disclosed.
Allon et al. discloses a liposome based composition with a short apolipoprotein A recognition and/or a short amyloid beta recognition peptide conjugated thereto that can be used for therapeutic or diagnostic purposes (whole document, e.g., abstract). Strategies that enhance drug and/or substance delivery across the blood brain barrier (BBB) without undesired disposition of the drug/substances into non-targeted organs and without tampering with the integrity of the endothelial tissue which supports and protects the brain from molecules carried by the vascular system are embodied (¶ [0018]). The peptide comprises one or more of SEQ ID NOs 1 – 6, which are BBB recognition peptides (¶¶ [0001], [0008] and [0019]). SEQ ID NO 5 of Allon et al. is the same as SEQ ID NO 1 of the instant application. The peptide can be conjugated to the liposome to a lipid comprising at least one spacer amino acid to 1,2-dioleoyl-sn-glycero-3-succinate (¶ [0012]). The succinate such as 1,2-dioleoyl-sn-glycero-3-succinate is added at a concentration of 0.1 – 1 mol% (¶ [0048]). In one embodiment, lipids such as the phospholipids phosphatidylcholine, phosphatidylethanolamine, phosphatidic acid, phosphatidylinositol and sphingomyelin with two hydrocarbon chains typically 13 – 22 carbon atoms long with varying degrees of unsaturation can be used (¶ [0031]). Lipid mixtures, cationic lipids and anionic lipids can be used in some embodiments (¶¶ [0034] and [0037]). Therapeutic or diagnostic agents can be incorporated into the liposomes using standard methods (¶ [0045]), with a variety of substances such as anticancer agents being disclosed (¶¶ [0075] onward) with a wide variety of possible concentrations disclosed (¶ [0080] – [0082]). 
Song et al. discloses nanostructured lipid carriers for glioblastoma multiforme (GBM) chemotherapy that comprise the drug temozolomide (TMZ; whole document, e.g., abstract). TMZ administration is part of the standard of care for patients diagnosed with high-grade malignant glioma (p 1404, col 2, ¶ 2). Lipid based nanoparticles have attracted attention as an alternative to polymeric systems for drug delivery due to their biocompatible and biodegradable natural components with the RGD peptide being used for targeted delivery due to high binding efficiency to molecules which are overexpressed on GBM cells (p 1404, col 2). Among the lipids in the carriers prepared was phosphatidylcholine (p 1405, col 1, ¶ 2). Among the features of the nanoparticles characterized was the zeta potential (p 1405, col 2, ¶ 3). The prepared particles all had positive zeta potentials, and it was reported that the positive surface charge and proper particle size are important for efficient drug delivery (p 1406, col 1, ¶ 4). In vitro results showed that the higher cytotoxicity of NLCs formulas than free drug solution with the presence of RGD could let the carriers [be] more efficient due to the target ability of the ligands to the receptors (p 1406, col 2, ¶ 3). A reasonable positive charge along with small particle were present in the well-constructed RGD-TMZ/NLCs and significantly increased the delivery of TMZ in vitro and in vivo (¶ bridging cols 1 and 2 on p 1407).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a ligand as in Allon et al. that are BBB recognition peptides such as HRERMS and/or load the liposomes with therapeutic or diagnostic agent such as TMZ. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the liposomes of Gobbi et al. and Barenholz et al. can bind to Aβ1-42 but will need to cross the BBB to have such binding occur following systemic administration to a subject. The addition a ligand that allows for such BBB crossing was generally suggested by Gobbi et al. and Allon et al. provides possible peptide sequences, including HRERMS, that can provide such functionality to the liposomes by conjugation via succinate containing moieties. Allon et al. also discloses that such liposomes can be used to delivery therapeutic agents, rendering obvious the inclusion of drugs to provide a therapeutic effect and imaging agents to visualize the liposomes after administration. TMZ is among the drugs that can be delivered to the central nervous system as disclosed by Song et al. The selection of the particular agent from those that are disclosed in the prior art to be delivered to a particular location within the body using a particular targeted drug delivery structure such as that disclosed by Gobbi et al. is within the skill of the person of ordinary skill in the art. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicant's response is noncompliant with the regulations under 37 C.F.R. 1.111 as no mention of the non-statutory obviousness-type double patenting was made. Mere mention of the rejection would not render the response compliant. The instant rejection is not a provisional rejection as the claims of US Patent 9,655,848 have been issued. In the interest of compact prosecution, the examiner has examined the instant application. However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 9,655,848. Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. and no Terminal Disclaimer has been filed, the rejection is maintained as set forth below. 

Claims 1 – 3, 5 – 10, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 27 of U.S. Patent No. 9,655,848 in view of Allon et al. (US 2015/0283078) in view of Yoshioka et al. (US 5,593,622), Schmidt et al. (US 5,817,334) and Song et al. (Drug Deliv, 2016; available online July 23, 2015). The claims of US’848 recite a liposome with a covalently anchored, via a peptide bond between a carboxyl end group of a succinate group and an amino group of the peptide, where that peptide can be AHRERMS or ARERMs (claim 1). A brain therapeutic compound can also be present (claim 6). The liposome can comprise cholesterol (Ch), 1,2-dioleoyl-sft-glycero-3-phosphocholine (DOPC), 1,2-dioleoyl-snglycero-3-phosphoethanolamine (DOPE) that can be present in a 1:1:1 ratio (claims 8 and 9).
The zeta potential of the liposomes, relative amounts of the various ingredients as claimed nor the inclusion of temozolomide is not claimed.
Allon et al., Yoshioka et al., Schmidt et al. and Song et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary and optimize the amount of each lipid and cholesterol present in the brain targeted liposomes of US’848, which could be loaded with TMZ for delivery to the brain to treat glioma in a liposome with a negative zeta potential. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because features of the liposomes such as the lipid content, cholesterol content, drug content and overall charge, reflected by the zeta potential, affect the behavior of the final drug loaded liposomes. While Allon et al. discloses that such ingredients that can be present, there is little disclosure as to suitable amounts of the ingredients. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results of drug delivery to the desired target area. Schmidt et al. discloses that up to 50 mol% cholesterol can be present in liposomes comprising phosphatidylcholine. Depending on the desired dosage of the therapeutic agent/drug such as TMZ, the amount of drug present in the liposome would be routinely optimized. The use of phosphatidic acid, which would tend to have a negative charge, can be added to modulate the positive charges arising from the use of the amine containing phosphatidylcholine and the charged amino acids in the peptides that can be attached to the liposomes for targeting purposes of Allon et al. There is no evidence of record as to the criticality of the claimed amounts. The localization of the drug in the liposome will be determined by the hydrophobicity of the incorporated agents and a wide variety of agents of varying hydrophobicity can be loaded in the lipid structures. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618